[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The trial in this matter was held on November 21, 1996 on the complaint of the plaintiff, Bridgeport Hospital against the defendant, Patricia McDonald seeking compensation for medical CT Page 9713 services rendered to the defendant and her dependents.
The court finds that unpaid medical services were provided by the plaintiff to the defendant in the amount of $3,990.56. The plaintiff's total claim of $4,148.51 is reduced by $157.95 to reflect bills for services rendered on February 17, 1991 that appear to have been duplicated.
The defendant has not presented any legally sufficient defense to the plaintiff's claim. The defendant makes much argument about the fact that she worked for the plaintiff, and when terminated, the plaintiff failed to advise her about her health insurance continuation rights, generally known as "Cobra".
Defendant claims that she would have obtained the Cobra insurance if it had been offered to her and it would have paid some of the bills at issue. Without reaching the question whether the defendant's argument about Cobra raises any legally cognizable defense to the plaintiff's collection action, the Court will note that the claim lacks factual basis. An employee is generally eligible for Cobra coverage for the first 11 months after termination of employment or until new coverage is obtained. The only medical bills received by defendant from plaintiff within the first eleven months after her termination were in May, September and November 1993. During this period, defendant was employed by Winthrop Health Care and her medical bills were paid through "Sterling and Sterling," an insurance agent. Some of the bills submitted to Sterling and Sterling were not paid. The trial evidence does not explain why some bills were paid by Sterling and Sterling and other bills were not. Thus, the record is unclear whether the defendant may have the right to seek further payment of the bills from Sterling  Sterling, but in any event, her primary liability is not affected.
Therefore for all the foregoing reasons judgment enters in favor of the plaintiff Bridgeport Hospital and against the defendant Patricia McDonald for $3,990.56.
Dated this 27th day of November 1996.
STEVENS, JUDGE